HUTCHINSON, Judge,
dissenting.
I dissent. Without discussion, the majority ignores section 9(C) of the Municipalities Authority Act of 1945, Act of May *3262, 1945 P.L. 382, as amended, 53 P.S. § 311. Section 9(C) provides:
This section, without reference to any other law, shall be deemed complete for the acquisition, by agreement, of projects, as defined in this act. . . any provisions of other laws to the contrary notwithstanding, and no proceedings or other action shall be required except as herein prescribed.
That language and its legislative history show a plain legislative intent to deprive the Public Utilities Commission of jurisdiction over the transfer of utility facilities to a municipal authority. That decision may be unwise. However, in the absence of a constitutional problem, it is within the province of the legislature and not our power to ignore it.
FLAHERTY, J., joins in this dissenting opinion.